In re Morris, Donald; — Plaintiff(s); applying for writ of certiorari and/or review, writ of prohibition, supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “2”, No. 235-939.
Granted. When the state withdrew the multiple bill filed against relator on December 1, 1989, the trial court did not vacate the multiple offender sentence and resen-tence relator as a first offender. The dis*427trict court is ordered to resentence relator in light of the withdrawal of the multiple bill to the original term imposed of 25 years at hard labor without benefit of probation, parole, or suspension of sentence.